Dismiss and Opinion Filed May 16, 2022




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00143-CV

 METRO ONE LOSS PREVENTION SERVICES GROUP, INC., Appellant
                          V.
                  DANN BAILEY, Appellee

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-04393

                        MEMORANDUM OPINION
                    Before Justices Carlyle, Smith, and Garcia
                           Opinion by Justice Carlyle
      Before the Court is appellant’s May 4, 2022 motion to dismiss the appeal

because the parties have reached a settlement agreement. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                           /Cory L. Carlyle/
210143f.p05                                CORY L. CARLYLE
                                           JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

METRO ONE LOSS PREVENTION                   On Appeal from the 95th District
SERVICES GROUP, INC.,                       Court, Dallas County, Texas
Appellant                                   Trial Court Cause No. DC-20-04393.
                                            Opinion delivered by Justice Carlyle.
No. 05-21-00143-CV         V.               Justices Smith and Garcia
                                            participating.
DANN BAILEY, Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the
appeal.

      It is ORDERED that appellee Dann Bailey recover his costs of this appeal
from appellant Metro One Loss Prevention Services Group, Inc.


Judgment entered this 16th day of May, 2022.




                                      –2–